The Honorable Doug Wood State Representative P.O. Box 7078 Sherwood, Arkansas 72116
Dear Representative Wood:
This is in response to your request for an opinion on whether state law authorizes a city advertising and promotion commission to appropriate any of its funds pursuant to A.C.A. § 26-75-606
(Cum. Supp. 1991) for the purpose of construction, erection or maintenance of a sign at the entrance to its city border to promote tourism and visitors to the city.
It is my opinion, as a general matter, and barring any additional facts which would bear upon the legality of such an expenditure, that it is within a city advertising and promotion commission's authority to expend its tax dollars for this purpose.
The relevant statute is A.C.A. § 26-75-606 (Cum. Supp. 1991). This statute provides at subsection (a)(2) that "[t]he commission is the body that determines the use of the city advertising and promotion fund." The statute provides in part that the funds may be used "for advertising and promoting the city and its environs. . . ." If a city advertising and promotion commission determines that the erection and maintenance of a sign at the city border would advertise and promote the city, it is my opinion that its judgment in this regard will be given substantial weight in light of the discretion granted it by the statute.
Absent any additional factors surrounding the erection or design of the sign which would impact the legality of this expenditure, it is my opinion that the commission would be within its authority to take the action you suggest.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh